Exhibit 10

MPS GROUP, INC.

AMENDED AND RESTATED

2001 EMPLOYEE STOCK PURCHASE PLAN

The following constitute the provisions of the 2001 Employee Stock Purchase Plan
of MPS Group, Inc., as it has been amended and restated effective as of May 18,
2006 (the “Plan”).

1. Purpose. The purpose of the Plan is to provide employees of the Company and
its Designated Subsidiaries with an opportunity to purchase Common Stock of the
Company through accumulated payroll deductions. It is the intention of the
Company to have the Plan qualify as an “Employee Stock Purchase Plan” under
Section 423 of the Code. The provisions of the Plan shall be construed so as to
extend and limit participation in a uniform and nondiscriminatory basis
consistent with the requirements of Section 423.

2. Definitions.

(a) “Account” shall mean the funds accumulated with respect to a Participant as
a result of authorized payroll deductions for the purpose of purchasing Common
Stock under this Plan. The funds allocated to a Participant’s Account shall
remain the property of the Participant at all times, but may be commingled with
the general funds of the Company.

(b) “Administrator” shall mean the Board or any Committee designated by the
Board to administer the Plan pursuant to Section 12.

(c) “Board” shall mean the Board of Directors of the Company.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(e) “Committee” means a committee of the Board appointed by the Board in
accordance with Section 12 hereof. Any references to the Board in the Plan shall
be construed to include the Committee as well.

(f) “Common Stock” shall mean the common stock of the Company, $0.01 par value.

(g) “Company” shall mean MPS Group, Inc. (formerly, Modis Professional Services,
Inc.), a Florida corporation.

(h) “Compensation” shall mean the total cash compensation (before taxes)
received by an Employee during an Offering Period from salary or wages. Salary
and wages shall include, but not be limited to, overtime pay, bonuses, holiday
pay, vacation pay, and short-term disability payments. Salary reduction
contributions made by the Employee under any plan maintained by the Company or a
Subsidiary pursuant to Code Section 125 or 401(k) shall also be included in
Compensation. Compensation shall not include payments under any other form of
equity or fringe benefit program, or compensation attributable to any form of
equity compensation.

(i) “Designated Subsidiary” shall mean any Subsidiary selected by the
Administrator as eligible to participate in the Plan.

(j) “Effective Date” shall mean for the Plan, as amended and restated, May 18,
2006. The initial effective date of the Plan was June 1, 2001.

(k) “Eligible Employee” shall mean any individual who is a common law employee
of the Company or any Designated Subsidiary whose customary employment with the
Company or Designated Subsidiary is at least twenty (20) hours per week and more
than five (5) months in any calendar year and who meets the requirements of
Section 3. For purposes of the Plan, the employment relationship shall be
treated as continuing intact while the individual is on sick leave or other
leave of absence approved by the Company. Where the period of leave exceeds 90
days, and the individual’s right to reemployment is not guaranteed either by
statute or by contract, the employment relationship shall be deemed to have
terminated on the 91st day of such leave.



--------------------------------------------------------------------------------

(l) “Fair Market Value” shall mean, as of any Trading Day, the closing sales
price for such Common Stock (or the closing bid, if no sales were reported) as
quoted on the New York Stock Exchange or any other established stock exchange or
national market system, including without limitation the Nasdaq National Market,
as reported in The Wall Street Journal or such other source as the Board deems
reliable.

(m) “Offering Date” shall mean the first Trading Day of each Offering Period.

(n) “Offering Period” shall mean a three-month, six-month, or other period as
determined by the Board or Committee; provided, however, that in no event shall
the Offering Period extend for a period of longer than 27 months. The first
Offering Period shall commence on the Plan’s first Offering Date, which shall be
as soon as administratively practicable after the Effective Date, and end on the
Purchase Date.

(o) “Option” means a right granted under this Plan to an Eligible Employee to
purchase shares of Common Stock of the Company. On each Offering Date, this Plan
shall be deemed to have granted to the Participant an Option for as many full
shares of Common Stock as the Participant will be able to purchase with the
payroll deductions credited to his or her account during participation in that
Offering Period. The Option shall expire on the Purchase Date.

(p) “Participant” means an Eligible Employee who enrolls in the Plan pursuant to
Section 4.

(q) “Plan” shall mean the 2001 Employee Stock Purchase Plan, as amended and
restated effective as of May 18, 2006, and as it may be hereafter amended.

(r) “Purchase Date” means the last Trading Day of each Offering Period.

(s) “Purchase Price” shall mean 95% of the Fair Market Value of a share of
Common Stock on the Purchase Date, provided, however, that the Purchase Price
may be adjusted by the Board or Committee pursuant to Section 15.

(t) “Subsidiary” shall mean any subsidiary corporation (other than the Company)
in an unbroken chain of corporations beginning with the Company, as described in
Code Section 424(f).

(u) “Trading Day” shall mean a day on which national stock exchanges and the
Nasdaq System are open for trading.

3. Eligibility. Any Eligible Employee of the Company or a Designated Subsidiary
who has completed six (6) months of employment with the Company prior to an
Offering Date is eligible to participate in the Plan. Notwithstanding the
foregoing, no otherwise Eligible Employee may become a Participant for an
Offering Period to the extent that, immediately following the grant of the
Option, such Eligible Employee (or any other person whose stock would be
attributed to such Eligible Employee pursuant to Section 424(d) of the Code)
would own capital stock of the Company, and/or hold outstanding options to
purchase such stock, possessing five percent (5%) or more of the total combined
voting power or value of all classes of the capital stock of the Company or of
any Subsidiary, or (ii) to the extent that his or her rights to purchase stock
under all employee stock purchase plans of the Company and its subsidiaries
accrues at a rate which exceeds Twenty-Five Thousand Dollars ($25,000) worth of
stock (determined at the fair market value of the shares at the time such option
is granted) for each calendar year in which such option is outstanding at any
time.

4. Enrollment. An Eligible Employee who meets the requirements of Section 3 may
become a Participant by enrolling in the Plan on a date prescribed by the Board
or Committee prior to an applicable Offering Date, by submitting a completed
payroll deduction authorization and Plan enrollment form.

5. Participation.

(a) An Eligible Employee may authorize payroll deductions for the Offering
Period at the rate of any whole percentage of the Employee’s Compensation, not
to exceed 15% of Compensation. All payroll deductions may be held by the Company
and commingled with other corporate funds. No interest shall be paid or credited
to the Participant with respect to such payroll deductions. A Participant may
not make any additional payments into such Account.



--------------------------------------------------------------------------------

(b) To the extent necessary to comply with Code Section 423(6)(8) and Section 3
hereof, a Participant’s payroll deductions may be decreased to zero percent (0%)
at any time during an Offering Period.

(c) At the termination of each Offering Period, the Company shall automatically
re-enroll the Participant in the next Offering Period, and the balance in the
Participant’s Account shall be used for Option exercises in the next Offering
Period, unless the Participant has advised the Company otherwise.

(d) Other than a termination of participation in accordance with Section 7, a
Participant may not change or alter the rate of his or her payroll deductions
once an Offering Period has commenced.

6. Exercise of Option.

(a) Each Employee who is a Participant on the Purchase Date of an Offering
Period shall be deemed to have exercised his or her Option on such date and
shall be deemed to have purchased from the Company the maximum number of shares
of Common Stock at the applicable Purchase Price which may be purchased with the
accumulated payroll deductions in his or her Account. No fractional shares shall
be purchased; any payroll deductions accumulated in a Participant’s Account
which are not sufficient to purchase a full share shall be retained in the
Account for the subsequent Offering Period, subject to earlier withdrawal by the
Participant as provided in Section 7 hereof.

(b) At the time the Option is exercised, in whole or in part, or at the time
some or all of the Company’s Common Stock issued under the Plan is disposed of,
the Participant must make adequate provision for the Company’s federal, state,
or other tax withholding obligations, if any, which arise upon the exercise of
the Option or the disposition of the Common Stock. At any time, the Company may,
but shall not be obligated to, withhold from the Participant’s Compensation the
amount necessary for the Company to meet applicable withholding obligations,
including any withholding required to make available to the Company any tax
deductions or benefits attributable to sale or early disposition of Common Stock
by the Participant.

(c) If the Board or Committee determines that, on a given Purchase Date, the
number of shares with respect to which Options are to be exercised may exceed
(i) the number of shares of Common Stock that were available for sale under the
Plan on the Offering Date of the applicable Offering Period, or (ii) the number
of shares available for sale under the Plan on such Purchase Date, the Board or
Committee may in its sole discretion (x) provide that the Company shall make a
pro rata allocation of the shares of Common Stock available for purchase on such
Offering Date or Purchase Date, as applicable, in as uniform a manner as shall
be practicable and as it shall determine in its sole discretion to be equitable
among all Participants exercising Options to purchase Common Stock on such
Purchase Date, and continue all Offering Periods then in effect, or (y) provide
that the Company shall make a pro rata allocation of the shares available for
purchase on such Offering Date or Purchase Date, as applicable, in as uniform a
manner as shall be practicable and as it shall determine in its sole discretion
to be equitable among all Participants exercising Options to purchase Common
Stock on such Purchase Date, and terminate any or all Offering Periods then in
effect pursuant to Section 16 hereof. The Company may make pro rata allocation
of the shares available on the Offering Date of any applicable Offering Period
pursuant to the preceding sentence, notwithstanding any authorization of
additional shares for issuance under the Plan by the Company’s shareholders
subsequent to such Offering Date.

7. Withdrawal/Termination of Participation.

(a) A Participant may withdraw from an Offering, in whole but not in part, at
such time prior to the Purchase Date of the Offering Period as may be
established by the Administrator, by delivering to the Company a notice of
withdrawal, in which event the Company will refund the entire balance of the
Participant’s Account to Participant as soon as reasonably practicable
thereafter.

(b) A Participant’s withdrawal from an Offering Period shall not have any effect
upon his or her eligibility to participate in any similar plan which may
hereafter be adopted by the Company or in succeeding Offering Periods which
commence after the termination of the Offering Period from which the Participant
withdraws.



--------------------------------------------------------------------------------

8. Shares Reserved for Plan. Subject to adjustment upon changes in
capitalization of the Company as provided in Section 15 hereof, there shall be
reserved for issuance and purchase by Participants under the Plan an aggregate
of 1,500,000 shares of Common Stock (500,000 additional shares being authorized
in connection with this amendment and restatement of the Plan). Shares subject
to the Plan shall be authorized but unissued shares, or treasury shares, at the
discretion of the Board. Shares needed to satisfy the needs of the Plan may be
newly issued by the Company or acquired by purchases at the expense of the
Company on the open market or in private transactions. Shares of Common Stock
that are issued under the Plan or that are subject to outstanding Options will
be applied to reduce the maximum number of shares of Common Stock remaining
available for issuance under the Plan. Any shares of Common Stock that are
subject to an Option that is terminated unexercised will automatically again
become available for issuance under the Plan.

9. Evidence of Stock Ownership. Promptly following the end of each Offering
Period, the Company will credit the number of shares of Common Stock purchased
by the Participant for such Offering Period in the name of the Participant or,
if the Participant so directs on his or her enrollment agreement, in the names
of the Participant and his or her spouse. The Board may determine, in its sole
discretion, the manner of delivery of shares of Common Stock purchased under the
Plan, which may be by electronic account entry into new or existing brokerage or
other accounts, delivery of physical share certificates, or such other means as
the Board deems appropriate.

10. Termination of Employment. Upon termination of employment or loss of
eligibility to participate in the Plan for any reason whatsoever, including but
not limited to death or retirement, the balance in the Account of a Participant
shall be distributed to the Participant or his or her estate.

11. Rights as Shareholder. No Participant shall have any right as a shareholder
with respect to any shares of Common Stock until the shares have been purchased
and the Participant becomes the holder of record of shares of Common Stock
pursuant to Section 9 of the Plan. Except as otherwise provided under the Plan,
no adjustment will be made for dividends or distributions with respect to
Options as to which there is a record date preceding the date the Participant
becomes the holder of record of such shares, except as the Board may determine
in its sole discretion.

12. Administration. The Board shall appoint a Committee consisting of at least
two members who will serve for such period of time as the Board may specify and
who may be removed by the Board at any time. The Committee shall be vested with
full and exclusive discretionary authority to construe, interpret and apply the
terms of the Plan, to determine eligibility and to adjudicate all disputed
claims filed under the Plan. Any decision reduced to writing and signed by a
majority of the members of the Committee shall be fully effective as if it had
been made at a meeting of the Committee duly held. Every finding, decision and
determination made by either the Board or Committee shall, to the full extent
permitted by law, be final and binding upon all parties. No Board or Committee
member shall be liable for any action or determination made in good faith with
respect to the Plan or any Option granted thereunder.

13. Transferability. Neither payroll deductions credited to a Participant’s
Account nor any rights with regard to the exercise of an Option or to receive
shares of Common Stock under the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way by the Participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be without effect,
except that the Company may treat such act as an election to withdraw funds from
an Offering Period in accordance with Section 7 hereof.

14. Reports. Statements of each Participant’s Account shall be given to
Participants at least annually, which statements shall set forth the amounts of
payroll deductions, the Purchase Price, the number of shares of Common Stock
purchased, and the remaining cash balance, if any.

15. Changes in Capitalization. In the event of a reorganization,
recapitalization, stock split, stock dividend, combination of shares, merger,
consolidation, offerings of rights, or any other change in the structure of the
common shares of the Company, the Board may make such adjustment, if any, as it
may deem appropriate in the number, kind, and the price of shares available for
purchase under the Plan, and in the number of shares which a Participant is
entitled to purchase.



--------------------------------------------------------------------------------

16. Amendment or Termination.

(a) The Administrator may at any time and for any reason terminate or amend the
Plan. Except as otherwise provided in the Plan, no such termination can affect
Options previously granted, provided that an Offering Period may be terminated
by the Administrator on any Purchase Date, if the Administrator determines that
the termination of the Offering Period or the Plan is in the best interests of
the Company and its shareholders. Except as provided in Section 15 and this
Section 16 hereof, no amendment may make any change in any Option theretofore
granted which adversely affects the rights of any Participant. To the extent
necessary to comply with Section 423 of the Code (or any successor rule or
provision or any other applicable law, regulation, or stock exchange rule), the
Company shall obtain shareholder approval in such a manner and to such a degree
as required.

(b) In the event the Administrator determines that the ongoing operation of the
Plan may result in unfavorable financial accounting consequences, the Board may,
in its discretion and to the extent necessary or desirable, modify or amend the
Plan to reduce or eliminate such accounting consequence, including, but not
limited to:

(i) increasing the Purchase Price for any Offering Period, including an Offering
Period underway at the time of the change in Purchase Price;

(ii) shortening any Offering Period so that Offering Period ends on a new
Purchase Date, including an Offering Period underway at the time of the Board
action; and

(iii) allocating shares.

Such modifications or amendments shall not require shareholder approval or the
consent of any Plan Participants.

17. Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form and manner specified by the Company at the location,
or by the person, designated by the Company for the receipt thereof.

18. Conditions Upon Issuance of Shares.

(a) Shares shall not be issued with respect to an Option unless the exercise of
such option and the issuance and delivery of such shares pursuant thereto shall
comply with all applicable provisions of law, domestic or foreign, including,
without limitation, the Securities Act of 1933, as amended, the Securities
Exchange Act of 1934, as amended, the rules and regulations promulgated
thereunder, and the requirements of any stock exchange upon which the shares may
then be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance.

(b) As a condition to the exercise of an option, the Company may require the
Participant exercising such Option to represent and warrant at the time of any
such exercise that the shares are being purchased only for investment and
without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required by any of
the aforementioned applicable provisions of law.

19. Designation of Beneficiary. A Participant may file with the Company a
written designation of a beneficiary who is to receive shares of Common Stock
and cash, if any, under the Plan in the event of such Participant’s death prior
to delivery of such shares or cash to such Participant. In the event of the
death of a Participant who has not filed a designation of beneficiary with the
Company, (a) the Company will deliver such shares of Common Stock and cash to
the executor or administrator of the estate of the Participant, or (b) if to the
Company’s knowledge no such executor or administrator has been appointed, the
Company, in its sole discretion, may deliver such shares of Common Stock and
cash to the spouse or to any one or more dependents or relatives of the
Participant or, if no spouse, dependent or relative is known to the Company, to
such other person as the Company may designate.



--------------------------------------------------------------------------------

20. No Employment Rights. The Plan does not, directly or indirectly, create any
right for the benefit of any Employee or class of Employees to purchase any
shares under the Plan, or create in any Employee or class of Employees any right
with respect to continuation of employment by the Company or any of its
Subsidiaries, and it shall not be deemed to interfere in any way with the
Company or Subsidiary’s right to terminate, or otherwise modify, an Employee’s
employment at any time.

21. Governing Law. The Plan shall be construed and administered in accordance
with the laws of the State of Florida.

22. Successors and Assigns. The Plan will be binding upon and inure to the
benefit of the successors and permitted assigns of the Company.

23. Term of Plan. This amended and restated Plan shall become effective on the
date determined by the Board, subject to approval by the Company’s shareholders.
It shall continue in effect until the earliest to occur of: (a) the date the
Plan is terminated pursuant to Section 16, or (b) ten years from the initial
effective date of the Plan.